                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

DEMETRA ARNETT HORNESBUGER,

                 Plaintiff,

v.                                                     Civil No.: 1:18cv00219-JMV

NANCY BERRYHILL,
COMMISSIONER OF
SOCIAL SECURITY,

                 Defendant.


                        ORDER ON PETITION FOR ATTORNEY FEES

          Before the Court are Plaintiff’s motion [19] for attorney fees pursuant to the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), and Defendant’s response [20]. Having

duly considered the record and applicable law, the Court finds the motion should be granted.

          In these proceedings Plaintiff sought judicial review of the Social Security

Commissioner’s final decision denying a claim for benefits. By Final Judgment [18] dated

November 25, 2019, this Court remanded this case to the Commissioner for further proceedings.

Plaintiff now seeks attorney fees in the amount of $5,813.13 for attorney work before this Court

on the grounds that Plaintiff was the prevailing party and the Commissioner’s position was not

“substantially justified.”    The Commissioner does not oppose the requested award.

          The Court, having thoroughly considered the motion, response, and the applicable law,

finds the requested award is reasonable; and no special circumstance would make the award

unjust.

          THEREFORE, IT IS ORDERED:
       That the Commissioner shall promptly pay to Plaintiff $5,813.13 in attorney fees for the

benefit of her counsel.

       This 31st day of January, 2020.

                                                                 /s/ Jane M. Virden
                                                                 U. S. MAGISTRATE JUDGE




                                              2
